Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record cited by the Applicants and by the Examiner fail to teach or suggest the following underlined limitations:
A method of operating an electronic variable sign system configured to display information, the method comprising:
providing a plurality of units, wherein each unit of the plurality of units comprises:
a display; a controller; and a transceiver; and a wireless communication system configured to communicate with one or more of the plurality of the units;
providing a control device;
pairing at least one of the plurality units and the control device; and selecting one of the plurality of units as a master unit based on a predetermined unique identifier of one of the plurality of units to be selected as the master unit. As indicated in independent claim 14.
Independent claims 1 and 9 have similar limitations and allowed for similar reasons of selecting a unit as a master unit based on a unique identifier of the unit. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED ELALLAM whose telephone number is (571)272-3097. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-2723179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/AHMED ELALLAM/Primary Examiner, Art Unit 2471                                                                                                                                                                                                        2/8/2022